EXHIBIT 99.1 NEWS RELEASE CONTACT: Karen L. Howard Vice President and Chief Financial Officer Phone: 716.689.5550 karen.howard@cmworks.com FOR IMMEDIATE RELEASE Columbus McKinnon Announces Pricing of Senior Subordinated Notes AMHERST, NY, January 13, 2011 — Columbus McKinnon Corporation (Nasdaq: CMCO) announced today it has priced its offering of $150 million in aggregate principal amount of7 7/8% Senior Subordinated Notes due 2019.The offering price of the notes is 98.545% of their face value. The notes will mature on February 1, 2019 and interest will be payable semi-annually on February 1 and August 1 of each year, beginning August 1, 2011.The Notes are unsecured senior subordinated obligations of Columbus McKinnon and are guaranteed on an unsecured senior subordinated basis by certain of its subsidiaries.Columbus McKinnon intends to use the net proceeds of the offering to repurchase or redeem all of its outstanding 8 7/8% Senior Subordinated Notes due 2013 and to fund working capital and other corporate activities.The offering is expected to close on January 25, 2011. The notes have not been, and will not be, registered under the Securities Act of 1933 and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements. Columbus McKinnon is a leading worldwide designer, manufacturer and marketer of material handling products, systems and services, which efficiently and ergonomically move, lift, position or secure material. Key products include hoists, actuators, cranes, and lifting and rigging tools. The Company is focused on commercial and industrial applications that require the safety and quality provided by its superior design and engineering know-how. Comprehensive information on Columbus McKinnon is available on its web site at http://www.cmworks.com. This news release does not constitute an offer to sell or the solicitation of an offer to buy, nor will there be any sale of the notes in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state. Safe Harbor Statement The information contained in this news release, other than historical information, consists of forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements may involve risks and uncertainties that could cause actual results to differ materially from those described in such statements.Although Columbus McKinnon Corporation believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct.
